Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on November 17, 2020 in response to the Office Action of August 17, 2020 is acknowledged and has been entered. Claims 1, 2, 4, 6-8, 10-14, 17-20, 22, and 24 have been amended. Claims 1-24 are pending and under examination in this Office Action.
Response to Amendment
The claim rejections under35 U.S.C. 112(b) to claim 1-24 are now withdrawn in view of the claim amendment.
Applicant's arguments with respect to claims 1-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The previous claim rejections under 35 U.S.C. 102 to claims 1, 3, 4, 6, 7, 9, 10, 12-19, 21, 22 and 24 are now withdrawn in view of the claim amendments. The previous claim rejections under 35 U.S.C. 103 to claims 2, 5, 8, 11, 20 and 23 are now withdrawn in view of the claim amendments. However, upon further consideration in view of the amendments, new grounds of rejection are now made. See the rejection section for details.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 4, 6, 7, 9, 10, 12-19, 21, 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (U.S. Pub. No. US 2011/0214059 A1), herein referred to as King, in view of Hassan et al. (U.S. Pub. No. US 2016/0088054 A1), herein referred to as Hassan.
In regard to claim 1, King teaches a system for adaptive dataflow in a network for an edge computing system (e.g. a content delivery network serving content based on the conditions of the edge servers and the clients; FIG. 1; “... The present invention relates to a system and a method for a content delivery network (CDN) …” - para. [0002]; “... An edge server 120-127 is selected to serve content to the client 130 based, at least in part, on load conditions on at least some of the edge servers 120-127 and on the client's 130 location ...” - para. [0029]), comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations (“... the program code or code segments that perform the necessary tasks may be stored in a machine-readable medium such as storage medium. A processor(s) may perform the necessary tasks ...” - para. [0048]) to: 
	receive a transformation compatibility indication (e.g. the indication based on the information and capabilities of the client devices – para. [0033]) from a device (e.g. the client device; FIG. 2; “... the canvas 212 allows for human-computer interaction by enabling the ; 
	determine a set of transformation functions available for use by the device connected to the network based on the transformation compatibility indication (e.g. deciding the allocation of media resources to the client device based on the capabilities information of the client device; FIG. 2; “... The media routing module 202, in response to the canvas 212 messages, may allocate media resources to each client device. The media routing module 202 is responsive to at least one of client device information and user inputs received from the canvas 212 for allocating the media resources to the client device 210 and other user-selectable client devices ...” - para. [0033]; “... The media routing module 202 may select which media resources are available to a particular client device based on the sub-network link performance to that client device ...” - para. [0034]); 
	transmit the set of transformation functions to the device (e.g. configuring the client device for display the media resources; FIG. 2; “... The canvas display module 201 may be responsive to user input and/or client device information to configure and/or reconfigure the canvas 212 display ...” - para. [0033]; “... the canvas display module 201 is responsive to communication link performance of a client sub-network between multiple client devices for configuring and/or reconfiguring the canvas 212 display ...” - para. [0034]; “... the canvas ; 
	determine a value for an operating metric for an edge computing node of the network (e.g. determining the network link performance data between the CDN/edge server and the client device – para. [0029], [0034] and [0038]), the edge computing node providing a service to the device via the network (e.g. the edge server serving content to the client device; FIG. 1; FIG. 2; “... An edge server 120-127 is selected to serve content to the client 130 based, at least in part, on load conditions on at least some of the edge servers 120-127 and on the client’s 130 location. Load balancing takes into account the load at each edge server 120-127 (which can be measured in a variety of ways) to select which edge server 120-127 should handle a particular request. Other techniques may take network performance and topology into account for assigning the edge server 120-127 to serve a client 130 ...” - para. [0029]; “... The media routing module 202 may select which media resources are available to a particular client device based on the sub-network link performance to that client device ...” - para. [0034]; “... The media rendering module 203 may adapt the rendering of media based on network conditions. For example, in one aspect of the invention, mobile wireless network performance data connecting the device 210 to the CDN may be employed for configuring the media resources delivered to the device 210. In some aspects, the mobile wireless network performance data may further comprise link performance data for any sub-network connecting a plurality of client devices together ...” - para. [0038]); and 
	transmit a transformation request to the device based on the value (e.g. configuring the media resource to be presented on the client device based on the link performance data such as the stream bandwidth; FIG. 2; “... the resource rendering module 203 is responsive to a user’s selection of a media channel, and it employs the user's selection and the stream bandwidth selected by the media routing module 202 for configuring the media to be presented on at least one user-selected client device ... The media rendering module 203 may configure a client device's presentation capability to render the media. Furthermore, the media rendering module 203 may be responsive to other metrics for rendering the media resources and/or configuring the devices. In some aspects, window size, network congestion, and other factors related to network performance, device performance, and/or user selections and/or preferences may be employed for configuring media resources delivered to the device 210 ... The media rendering module 203 may adapt the rendering of media based on network conditions ... The media rendering module 203 may configure image resolution, audio fidelity, buffering, and any other signal processing functions employed for media presentation ...” - para. [0038]), …
	King does not explicitly teach, but Hassan teaches wherein the transformation request causes the device (e.g. a DASH client or a UE or a mobile device – para. [0022] and [0031]) to execute a transformation function (e.g. one version of media content representation – para. [0022], [0030] and [0031]) of the set of transformation functions to transform a dataflow of the service (e.g. adapting to different quality levels of the multimedia content delivery – para. [0022]) to alter the value of the operating metric (e.g. reducing the likelihood of the adaptive media stream being interrupted therefore improving the quality of service delivery; FIG. 1; FIG. 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify King in view of Hassan in order to incorporate a method to adapt 
In regard to claim 3, King teaches wherein the operating metric (e.g. network link performance data – para. [0038], [0053] and [0054]) is a measure of operating performance between the edge computing node (e.g. the CDN – para. [0053]) and the device (e.g. the client device; FIG. 2; FIG. 4; “... The media rendering module 203 may adapt the rendering of media based on network conditions. For example, in one aspect of the invention, mobile wireless network performance data connecting the device 210 to the CDN may be employed for configuring the media resources delivered to the device 210. In some aspects, the mobile wireless network performance data may further comprise link performance data for any sub-network connecting a plurality of client devices together ...” - para. [0038]; “... the source-code segment 403 is responsive to link performance between the CDN (e.g., an edge server) and the client device for adapting the media resources to the bandwidth of the communication link ...” - para. [0053]; “... The step of configuring the media resources employs analyzing performance of the communication link between a CDN to a client device for selecting which media resources to make available to the client device ...” - para. [0054]).
In regard to claim 4, King teaches wherein the transformation function instructs the device to process at least a portion of a workload associated with the service (e.g. configuring 
In regard to claim 6, King teaches the memory further comprising instructions that cause the at least one processor to perform operations to: 
	determine a second value for a second operating metric (e.g. latency – para. [0034]) for the edge computing node (e.g. determining a network link performance data such as latency between the edge server and the client device; FIG. 2; FIG. 4; FIG. 5; “... link performance may comprise an estimate of average data rate, a prediction of future data rate, latency measurements, and/or other measurements or calculations indicating link quality ...” - para. [0034]; “... the source-code segment 403 is responsive to link performance between the CDN (e.g., an edge server) and the client device for adapting the media resources to the bandwidth of the communication link ...” - para. [0053]; “... a link performance collection step 501 comprises collecting network performance data directly from a cellular network ... network performance data may comprise measurements and/or calculations of link reliability, average link throughput, peak link throughput, and/or latency ...” - para. [0056]); and 
	compare the value (e.g. the bandwidth of the communication link – para. [0034]) and the second value (e.g. the latency – para. [0034]) to a service delivery performance matrix (e.g. the transmission requirements of the media resources such as bandwidth and tolerance to latency – para. [0034]) for the service, wherein the transformation function is selected from the set of transformation functions based on a result of the comparison (e.g. configuring media resources delivered to the client device – para. [0038]), and wherein the transformation function causes the device to perform an adaption related to the second operating metric
In regard to claim 7, King teaches King teaches at least one non-transitory machine-readable medium including instructions for adaptive dataflow in a network for an edge computing system (e.g. a content delivery network serving content based on the conditions of the edge servers and the clients – para. [0002] and [0029]) that, when executed by processing circuitry, cause the processing circuitry to perform operations (FIG. 1; “... The present invention relates to a system and a method for a content delivery network (CDN) …” - para. [0002]; “... An edge server 120-127 is selected to serve content to the client 130 based, at least in part, on load conditions on at least some of the edge servers 120-127 and on the client's 130 location ...” - para. [0029]; “... the program code or code segments that perform the necessary tasks may be stored in a machine-readable medium such as storage medium. A processor(s) may perform the necessary tasks ...” - para. [0048]) to: 
	obtain a transformation compatibility indication (e.g. the indication based on the information and capabilities of the client devices – para. [0033]) from a device (e.g. the client device; FIG. 2; “... the canvas 212 allows for human-computer interaction by enabling the display items to be manipulated by user input ... The control board 200 may also receive information about the client device 210 and other user-selectable client devices (not shown) automatically, without the need for user input. For example, the media routing module 202 may receive messages from the canvas 212, such as messages indicating which client devices are present, presentation capabilities of each client device, and communication bandwidth available to each client device ... " - para. [0033]); 
	determine a set of transformation functions available for use by the device connected to the network based on the transformation compatibility indication (e.g. deciding the ; 
	transmit the set of transformation functions to the device (e.g. configuring the client device for display the media resources; FIG. 2; “... The canvas display module 201 may be responsive to user input and/or client device information to configure and/or reconfigure the canvas 212 display ...” - para. [0033]; “... the canvas display module 201 is responsive to communication link performance of a client sub-network between multiple client devices for configuring and/or reconfiguring the canvas 212 display ...” - para. [0034]; “... the canvas display module 201 displays which types of media resources are available for a particular client device, as determined by the media routing module 202. The canvas display module 201 instructs the canvas 212 software to configure the display items in accordance with the availability of media resources ...” - para. [0035]); 
	determine a value for an operating metric for an edge computing node of the network (e.g. determining the network link performance data between the CDN/edge server and the client device – para. [0029], [0034] and [0038]), the edge computing node providing a service to the device via the network (e.g. the edge server serving content to the client device; FIG. 1; ; and 
	transmit a transformation request to the device based on the value (e.g. configuring the media resource to be presented on the client device based on the link performance data such as the stream bandwidth; FIG. 2; “... the resource rendering module 203 is responsive to a user’s selection of a media channel, and it employs the user's selection and the stream bandwidth selected by the media routing module 202 for configuring the media to be presented on at least one user-selected client device ... The media rendering module 203 may configure a client device's presentation capability to render the media. Furthermore, the media rendering module 203 may be responsive to other metrics for rendering the media resources , …
	King does not explicitly teach, but Hassan teaches wherein the transformation request causes the device (e.g. a DASH client or a UE or a mobile device – para. [0022] and [0031]) to execute a transformation function (e.g. one version of media content representation – para. [0022], [0030] and [0031]) of the set of transformation functions to transform a dataflow of the service (e.g. adapting to different quality levels of the multimedia content delivery – para. [0022]) to alter the value of the operating metric (e.g. reducing the likelihood of the adaptive media stream being interrupted therefore improving the quality of service delivery; FIG. 1; FIG. 3; “… dynamic adaptive streaming over HTTP (DASH), can be used to address weaknesses of progressive download based streaming …” – para. [0021]; “… Multimedia content that is streamed to a client, such as a user equipment (UE), can include a plurality of multimedia content segments. The multimedia content segments can each contain different encoded versions that represent different qualities levels of the multimedia content. The different encoded versions can allow the client to seamlessly adapt to changing network conditions … As a result, the client may still be able to receive the multimedia content segments (albeit at a lower quality) when the network conditions are poor and a likelihood of the adaptive media 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify King in view of Hassan in order to incorporate a method to adapt to deliver different quality levels of the multimedia content to a client device based on the network conditions as disclosed by Hassan. One of ordinary skilled in the art would have been motivated because the arts from King and Hassan disclose the features of a content delivery network serving content from the edge servers to the client devices. Such incorporation would “provide a better quality of experience (QoE) for a user, with shorter startup delays and fewer rebuffering events” (Hassan, para. [0031]).
In regard to claim 9, King teaches wherein the operating metric (e.g. network link performance data – para. [0038], [0053] and [0054]) is a measure of operating performance between the edge computing node (e.g. the CDN – para. [0053]) and the device (e.g. the client device; FIG. 2; FIG. 4; “... The media rendering module 203 may adapt the rendering of media based on network conditions. For example, in one aspect of the invention, mobile wireless network performance data connecting the device 210 to the CDN may be employed for configuring the media resources delivered to the device 210. In some aspects, the mobile wireless network performance data may further comprise link performance data for any sub-network connecting a plurality of client devices together ...” - para. [0038]; “... the source-code segment 403 is responsive to link performance between the CDN (e.g., an edge server) and the client device for adapting the media resources to the bandwidth of the communication link ...” - para. [0053]; “... The step of configuring the media resources employs analyzing performance of the communication link between a CDN to a client device for selecting which media resources to make available to the client device ...” - para. [0054]).
In regard to claim 10, King teaches wherein the transformation function instructs the device to process at least a portion of a workload associated with the service
In regard to claim 12, King teaches further comprising instructions that cause the processing circuitry to perform operations to: 
	determine a second value for a second operating metric (e.g. latency – para. [0034]) for the edge computing node (e.g. determining a network link performance data such as latency between the edge server and the client device; FIG. 2; FIG. 4; FIG. 5; “... link performance may comprise an estimate of average data rate, a prediction of future data rate, latency measurements, and/or other measurements or calculations indicating link quality ...” - para. [0034]; “... the source-code segment 403 is responsive to link performance between the CDN (e.g., an edge server) and the client device for adapting the media resources to the bandwidth of the communication link ...” - para. [0053]; “... a link performance collection step 501 comprises collecting network performance data directly from a cellular network ... network performance data may comprise measurements and/or calculations of link reliability, average link throughput, peak link throughput, and/or latency ...” - para. [0056]); and 
	compare the value (e.g. the bandwidth of the communication link – para. [0034]) and the second value (e.g. the latency – para. [0034]) to a service delivery performance matrix (e.g. the transmission requirements of the media resources such as bandwidth and tolerance to latency – para. [0034]) for the service, wherein the transformation function is selected from the set of transformation functions based on a result of the comparison (e.g. configuring media resources delivered to the client device – para. [0038]), and wherein the transformation function causes the device to perform an adaption related to the second operating metric (e.g. adapting the rendering of the media resources to be output by a client device based on network conditions such as the latency data; FIG. 2; “... The link performance may be compared 
In regard to claim 13, King teaches an apparatus for adaptive dataflow in a network for an edge computing system (e.g. a content delivery network serving content based on the conditions of the edge servers and the clients; FIG. 1; “... The present invention relates to a system and a method for a content delivery network (CDN) …” - para. [0002]; “... An edge server 120-127 is selected to serve content to the client 130 based, at least in part, on load conditions on at least some of the edge servers 120-127 and on the client's 130 location ...” - para. [0029]), comprising: at least one processor; and memory including instructions that, when executed by the at least one processor, cause the at least one processor to perform operations (“... the program code or code segments that perform the necessary tasks may be to: 
	transmit a transformation compatibility indication (e.g. the indication based on the information and capabilities of the client devices – para. [0033]) to a registration service (e.g. a control board application – para. [0007]) of the edge computing system (FIG. 2; “... Aspects of the present invention solve these and other problems by providing control-board applications across multiple functional domains that allow both user control and content-provider control of media resources ... The control board is responsive to user selection of a client device for configuring and delivering media resources to the selected client device ...” - para. [0007]; “… the control board 200 may comprise a distributed system, meaning that control board components may reside on multiple devices. For example, control board components may reside on multiple servers and/or on multiple client devices ...” - para. [0030]; “... the canvas 212 allows for human-computer interaction by enabling the display items to be manipulated by user input ... The control board 200 may also receive information about the client device 210 and other user-selectable client devices (not shown) automatically, without the need for user input. For example, the media routing module 202 may receive messages from the canvas 212, such as messages indicating which client devices are present, presentation capabilities of each client device, and communication bandwidth available to each client device ... " - para. [0033]); 
	receive a set of transformation functions based on the transformation compatibility indication (e.g. receiving the allocation of media resources to the client device based on the capabilities information of the client device; FIG. 2; “... The media routing module 202, in response to the canvas 212 messages, may allocate media resources to each client device. The ;  
	receive a value for an operating metric for an edge computing node of the network (e.g. receiving the network link performance data between the CDN/edge server and the client device – para. [0029], [0034] and [0038]), the edge computing node providing a service to the apparatus via the network (e.g. the edge server serving content to the client device; FIG. 1; FIG. 2; “... An edge server 120-127 is selected to serve content to the client 130 based, at least in part, on load conditions on at least some of the edge servers 120-127 and on the client’s 130 location. Load balancing takes into account the load at each edge server 120-127 (which can be measured in a variety of ways) to select which edge server 120-127 should handle a particular request. Other techniques may take network performance and topology into account for assigning the edge server 120-127 to serve a client 130 ...” - para. [0029]; “... The media routing module 202 may select which media resources are available to a particular client device based on the sub-network link performance to that client device ...” - para. [0034]; “... The media rendering module 203 may adapt the rendering of media based on network conditions. For ;
	select a transformation function of the set of transformation functions based on the value (e.g. configuring the media resource to be presented on the client device based on the link performance data such as the stream bandwidth; FIG. 2; “... the resource rendering module 203 is responsive to a user’s selection of a media channel, and it employs the user's selection and the stream bandwidth selected by the media routing module 202 for configuring the media to be presented on at least one user-selected client device. As used herein, rendering refers to presenting, displaying, formatting, representing, depicting, or otherwise conditioning a media resource to be output by a device, such as a client device …” – para. [0038]); and …
	King does not explicitly teach, but Hassan teaches execute a transformation function (e.g. one version of media content representation – para. [0022], [0030] and [0031]) to transform a dataflow of the service (e.g. a DASH client adapting to different quality levels of the multimedia content delivery – para. [0022]) to alter the value of the operating metric (e.g. reducing the likelihood of the adaptive media stream being interrupted therefore improving the quality of service delivery; FIG. 1; FIG. 3; “… dynamic adaptive streaming over HTTP (DASH), can be used to address weaknesses of progressive download based streaming …” – para. [0021]; “… Multimedia content that is streamed to a client, such as a user equipment (UE), can include a plurality of multimedia content segments. The multimedia content segments can each contain 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify King in view of Hassan in order to incorporate a method to adapt to deliver different quality levels of the multimedia content to a client device based on the network conditions as disclosed by Hassan. One of ordinary skilled in the art would have been motivated because the arts from King and Hassan disclose the features of a content delivery network serving content from the edge servers to the client devices. Such incorporation would 
In regard to claim 14, King teaches wherein the set of transformation functions includes one or more of: a bit rate transformation (e.g. the bandwidth transformation – para. [0043]), a data collection transformation, a data granularity transformation, a transmission timing transformation, a buffering transformation, a compression transformation, or a prefetch transformation (FIG. 3; “... link performance may comprise an estimate of average data rate, a prediction of future data rate, latency measurements, and/or other measurements or calculations indicating link quality ...” - para. [0034]; “... the bandwidth of a video stream can be transformed on the fly when the user moves a window from a semi-mobile device (e.g., a laptop) with broadband internet connectivity to a handset served by a cellular network. In this case, the third step configures the media stream with respect to bandwidth limitations of the cellular network, as the cellular network is typically the bottleneck of an end-to-end link from the content provider (e.g., the edge server) to the selected client device (i.e., the handset) ...” - para. [0043]).
In regard to claim 15, King teaches wherein the operating metric includes one or more of: a latency metric (e.g. latency measurements – para. [0034]), a distance metric, a network congestion metric, or a bandwidth metric (FIG. 2; “... Specifically, link performance may comprise an estimate of average data rate, a prediction of future data rate, latency measurements, and/or other measurements or calculations indicating link quality ...” - para. [0034]; “... The media rendering module 203 may adapt the rendering of media based on network conditions. For example, in one aspect of the invention, mobile wireless network 
In regard to claim 16, King teaches wherein the operating metric (e.g. network link performance data – para. [0038]) is a measure of operating performance between the edge computing node (e.g. the CDN – para. [0053]) and the apparatus (e.g. the client device; FIG. 2; FIG. 4; “... The media rendering module 203 may adapt the rendering of media based on network conditions. For example, in one aspect of the invention, mobile wireless network performance data connecting the device 210 to the CDN may be employed for configuring the media resources delivered to the device 210. In some aspects, the mobile wireless network performance data may further comprise link performance data for any sub-network connecting a plurality of client devices together ...” - para. [0038]; “... the source-code segment 403 is responsive to link performance between the CDN (e.g., an edge server) and the client device for adapting the media resources to the bandwidth of the communication link ...” - para. [0053]; “... The step of configuring the media resources employs analyzing performance of the communication link between a CDN to a client device for selecting which media resources to make available to the client device ...” - para. [0054]).
In regard to claim 17, King teaches wherein the transformation function includes instructions for local execution of at least a portion of a workload associated with the service (e.g. configuring the client device to perform part of content processing workload; FIG. 4; “... The media rendering source-code segment 403 is configured for adapting the media resources 
In regard to claim 18, King teaches the memory further comprising instructions that cause the at least one processor to perform operations to: receive an Application Programming Interface (API) from a node of the edge computing system (e.g. receiving the API to adapt the flow of the media resources from an edge server in a wireless network; FIG. 6; “... a control board comprises a plasma API (application programming interface) application program ...” - para. [0060]; “... the plasma comprises plasma objects deployed across functional domains. These functional domains include a content-aggregation domain, content-management, and a content-acquisition domain ...” - para. [0061]; “... The content-acquisition means 603 is configured for distributing media to a plurality of disparate client devices. The content-acquisition means 603 provides client control of media streams for enabling the client to route the streams to multiple client devices ...” - para. [0065]; “... at least one of the content-management means 602 and the content-acquisition means 603 is configurable for adapting the flow of media resources to clients based on performance of at least one segment of the network, such as a wireless network serving the clients ...” - para. [0066]); and execute the transformation function using the API
In regard to claim 19, King teaches a method for adaptive dataflow in a network for an edge computing system (e.g. a content delivery network serving content based on the conditions of the edge servers and the clients; FIG. 1; “... The present invention relates to a system and a method for a content delivery network (CDN) ...” - para. [0002]; “... An edge server 120-127 is selected to serve content to the client 130 based, at least in part, on load conditions on at least some of the edge servers 120-127 and on the client's 130 location ...” - para. [0029]), comprising:
	receiving a transformation compatibility indication (e.g. the indication based on the information and capabilities of the client devices – para. [0033]) from a device (e.g. the client device; FIG. 2; “... the canvas 212 allows for human-computer interaction by enabling the display items to be manipulated by user input ... The control board 200 may also receive information about the client device 210 and other user-selectable client devices (not shown) automatically, without the need for user input. For example, the media routing module 202 may receive messages from the canvas 212, such as messages indicating which client devices are present, presentation capabilities of each client device, and communication bandwidth available to each client device ... " - para. [0033]); 
	determining a set of transformation functions available for use by the device connected to the network based on the transformation compatibility indication (e.g. deciding the allocation of media resources to the client device based on the capabilities information of the client device; FIG. 2; “... The media routing module 202, in response to the canvas 212 messages, may allocate media resources to each client device. The media routing module 202 is responsive to at least one of client device information and user inputs received from the canvas ; 
	transmitting the set of transformation functions to the device (e.g. configuring the client device for display the media resources; FIG. 2; “... The canvas display module 201 may be responsive to user input and/or client device information to configure and/or reconfigure the canvas 212 display ...” - para. [0033]; “... the canvas display module 201 is responsive to communication link performance of a client sub-network between multiple client devices for configuring and/or reconfiguring the canvas 212 display ...” - para. [0034]; “... the canvas display module 201 displays which types of media resources are available for a particular client device, as determined by the media routing module 202. The canvas display module 201 instructs the canvas 212 software to configure the display items in accordance with the availability of media resources ...” - para. [0035]); 
	determining a value for an operating metric for an edge computing node of the network (e.g. determining the network link performance data between the CDN/edge server and the client device – para. [0029], [0034] and [0038]), the edge computing node providing a service to the device via the network (e.g. the edge server serving content to the client device; FIG. 1; FIG. 2; “... An edge server 120-127 is selected to serve content to the client 130 based, at least in part, on load conditions on at least some of the edge servers 120-127 and on the client’s 130 location. Load balancing takes into account the load at each edge server 120-127 (which can be measured in a variety of ways) to select which edge server 120-127 should ; and 
	transmitting a transformation request to the device based on the value (e.g. configuring the media resource to be presented on the client device based on the link performance data such as the stream bandwidth; FIG. 2; “... the resource rendering module 203 is responsive to a user’s selection of a media channel, and it employs the user's selection and the stream bandwidth selected by the media routing module 202 for configuring the media to be presented on at least one user-selected client device ... The media rendering module 203 may configure a client device's presentation capability to render the media. Furthermore, the media rendering module 203 may be responsive to other metrics for rendering the media resources and/or configuring the devices. In some aspects, window size, network congestion, and other factors related to network performance, device performance, and/or user selections and/or preferences may be employed for configuring media resources delivered to the device 210 ... The media rendering module 203 may adapt the rendering of media based on network , …
	King does not explicitly teach, but Hassan teaches wherein the transformation request causes the device (e.g. a DASH client or a UE or a mobile device – para. [0022] and [0031]) to execute a transformation function (e.g. one version of media content representation – para. [0022], [0030] and [0031]) of the set of transformation functions to transform a dataflow of the service (e.g. adapting to different quality levels of the multimedia content delivery – para. [0022]) to alter the value of the operating metric (e.g. reducing the likelihood of the adaptive media stream being interrupted therefore improving the quality of service delivery; FIG. 1; FIG. 3; “… dynamic adaptive streaming over HTTP (DASH), can be used to address weaknesses of progressive download based streaming …” – para. [0021]; “… Multimedia content that is streamed to a client, such as a user equipment (UE), can include a plurality of multimedia content segments. The multimedia content segments can each contain different encoded versions that represent different qualities levels of the multimedia content. The different encoded versions can allow the client to seamlessly adapt to changing network conditions … As a result, the client may still be able to receive the multimedia content segments (albeit at a lower quality) when the network conditions are poor and a likelihood of the adaptive media stream being interrupted can be reduced …” – para. [0022]; “… DASH is a standardized HTTP streaming protocol. As illustrated in FIG. 1, DASH can specify different formats for a media presentation description (MPD) metadata file 102 that provides information on the structure and different versions of the media content representations stored in the server as well as the 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify King in view of Hassan in order to incorporate a method to adapt to deliver different quality levels of the multimedia content to a client device based on the network conditions as disclosed by Hassan. One of ordinary skilled in the art would have been motivated because the arts from King and Hassan disclose the features of a content delivery network serving content from the edge servers to the client devices. Such incorporation would “provide a better quality of experience (QoE) for a user, with shorter startup delays and fewer rebuffering events” (Hassan, para. [0031]).
In regard to claim 21, King teaches wherein the operating metric (e.g. network link performance data – para. [0038], [0053] and [0054]) is a measure of operating performance between the edge computing node (e.g. the CDN – para. [0053]) and the device (e.g. the client device; FIG. 2; FIG. 4; “... The media rendering module 203 may adapt the rendering of media based on network conditions. For example, in one aspect of the invention, mobile wireless network performance data connecting the device 210 to the CDN may be employed for 
In regard to claim 22, King teaches wherein the transformation function instructs the device to process at least a portion of a workload associated with the service (e.g. configuring the client device to perform part of content processing workload; FIG. 4; “... The media rendering source-code segment 403 is configured for adapting the media resources according to the needs of the user and/or the client devices ... the source-code segment 403 is responsive to link performance between the CDN (e.g., an edge server) and the client device for adapting the media resources to the bandwidth of the communication link. In some aspects of the invention, the source-code segment 403 may combine, format, overlay, or otherwise process media on the client device and/or on the CDN prior to delivery to the client device ...” - para. [0053]).
In regard to claim 24, King teaches further comprising:  determining a second value for a second operating metric (e.g. latency – para. [0034]) for the edge computing node (e.g. determining a network link performance data such as latency between the edge server and the client device; FIG. 2; FIG. 4; FIG. 5; “... link performance may comprise an estimate of average ; and 
	comparing the value (e.g. the bandwidth of the communication link – para. [0034]) and the second value (e.g. the latency – para. [0034]) to a service delivery performance matrix (e.g. the transmission requirements of the media resources such as bandwidth and tolerance to latency – para. [0034]) for the service, wherein the transformation function is selected from the set of transformation functions based on a result of the comparison (e.g. configuring media resources delivered to the client device – para. [0038]), and wherein the transformation function causes the device to perform an adaption related to the second operating metric (e.g. adapting the rendering of the media resources to be output by a client device based on network conditions such as the latency data; FIG. 2; “... The link performance may be compared to transmission requirements of the available media resources (e.g., bandwidth, tolerance to latency, activity factor, etc.) and characteristics of the client devices in the sub-network (e.g., buffer size, display capabilities, etc.) in order to determine which media resources are suitable for being delivered to each client device ...” - para. [0034]; “... The media rendering module 203 may adapt the rendering of media based on network conditions. For example, in one aspect of .
Claims 2, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (U.S. Pub. No. US 2011/0214059 A1), herein referred to as King, in view of Hassan et al. (U.S. Pub. No. US 2016/0088054 A1), herein referred to as Hassan, and in further view of Seedorf et al. (U.S. Patent No. US 10,142,390 B2), herein referred to as Seedorf.
In regard to claim 2, King in view of Hassan do not explicitly teach, but Seedorf teaches the memory further comprising instructions that cause the at least one processor to perform operations to: 
	predict a future value for the operating metric (e.g. the future download bandwidth values - col. 6, ll. 27-55) for a forward edge computing node (e.g. an optimal content delivery entity - col. 6, ll. 27-55) predicted to provide the service to the device (e.g. the user equipment - col. 6, ll. 27-55) for a future time period (FIG. 1; “... The method comprises the steps of ... e) Determining network information of the downstream content delivery network and/or user equipment information, f) Determining probabilities for the content delivery entities based on the result of step e) for optimized content stream performance of the user equipment ...” - col. ; and 
	select the transformation function (e.g. a future manifest file including content stream type information - col. 6, ll. 14- 20) from the set of transformation functions based on the future value, wherein the transformation request includes instructions for executing the transformation function while the service is being delivered by the forward edge computing node (e.g. the optimal content delivery entity delivering the content based on the determined manifest file; FIG. 1; “... future manifest files for future time intervals are generated and preferably linked with each other ...” - col. 6, ll. 14- 20; “... content stream type information of the requested content stream, preferably bitrates of the requested content stream, is evaluated based on network information and based on the evaluation, steps b )-d) are adapted. This enables for example that certain bitrates could be excluded or suppressed according to the n to tn+1 and that in the time interval [tn, tn+1] surrogate/content delivery entity C was best while at the time tn+1 for the time interval [tn+1, tn+2] surrogate/content delivery entity B is best ...” - col. 9, ll. 62-66).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify King in view of Hassan and further in view of Seedorf in order to incorporate a method to provide optimized content stream performance of a user equipment by a content delivery entity depending on the network information of the content delivery networks and the user equipment information as disclosed by Seedorf. One of ordinary skilled in the art would have been motivated because the arts from King, Hassan and Seedorf disclose the features of content stream deliveries over the edge computing nodes. Such incorporation would allow enabling “flexibility for assigning content request to different content delivery entities and minimize an increase in load” between content delivery networks and “enabling a good quality of experience for users requesting content” (Seedorf, col. 3, ll. 52-62).
In regard to claim 8, King in view of Hassan do not explicitly teach, but Seedorf teaches further comprising instructions that cause the processing circuitry to perform operations to: 
	 predict a future value for the operating metric (e.g. the future download bandwidth values - col. 6, ll. 27-55) for a forward edge computing node (e.g. an optimal content delivery entity - col. 6, ll. 27-55) predicted to provide the service to the device (e.g. the user equipment - col. 6, ll. 27-55) for a future time period (FIG. 1; “... The method comprises the steps of ... e) Determining network information of the downstream content delivery network and/or user ; and 
	select the transformation function (e.g. a future manifest file including content stream type information - col. 6, ll. 14- 20) from the set of transformation functions based on the future value, wherein the transformation request includes instructions for executing the transformation function while the service is being delivered by the forward edge computing node (e.g. the optimal content delivery entity delivering the content based on the determined manifest file; FIG. 1; “... future manifest files for future time intervals are generated and preferably linked with each other ...” - col. 6, ll. 14-20; “... content stream type information of the requested content stream, preferably bitrates of the requested content stream, is n to tn+1 and that in the time interval [tn, tn+1] surrogate/content delivery entity C was best while at the time tn+1 for the time interval [tn+1, tn+2] surrogate/content delivery entity B is best ...” - col. 9, ll. 62-66).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify King in view of Hassan and further in view of Seedorf in order to incorporate a method to provide optimized content stream performance of a user equipment by a content delivery entity depending on the network information of the content delivery networks and the user equipment information as disclosed by Seedorf. One of ordinary skilled in the art would have been motivated because the arts from King, Hassan and Seedorf disclose the features of content stream deliveries over the edge computing nodes. Such incorporation would allow enabling “flexibility for assigning content request to different content delivery entities and minimize an increase in load” between content delivery networks and “enabling a good quality of experience for users requesting content” (Seedorf, col. 3, ll. 52-62).
In regard to claim 20, King in view of Hassan do not explicitly teach, but Seedorf teaches further comprising: predicting a future value for the operating metric (e.g. the future download bandwidth values - col. 6, ll. 27-55) for a forward edge computing node (e.g. an optimal content delivery entity - col. 6, ll. 27-55) predicted to provide the service to the device (e.g. the user equipment - col. 6, ll. 27-55) for a future time period (FIG. 1; “... The method ; and 
	selecting the transformation function (e.g. a future manifest file including content stream type information - col. 6, ll. 14- 20) from the set of transformation functions based on the future value, wherein the transformation request includes instructions for executing the transformation function while the service is being delivered by the forward edge computing node (e.g. the optimal content delivery entity delivering the content based on the determined manifest file; FIG. 1; “... future manifest files for future time intervals are generated and preferably linked with each other ...” - col. 6, ll. 14- 20; “... content stream type information of n to tn+1 and that in the time interval [tn, tn+1] surrogate/content delivery entity C was best while at the time tn+1 for the time interval [tn+1, tn+2] surrogate/content delivery entity B is best ...” - col. 9, ll. 62-66).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify King in view of Hassan and further in view of Seedorf in order to incorporate a method to provide optimized content stream performance of a user equipment by a content delivery entity depending on the network information of the content delivery networks and the user equipment information as disclosed by Seedorf. One of ordinary skilled in the art would have been motivated because the arts from King, Hassan and Seedorf disclose the features of content stream deliveries over the edge computing nodes. Such incorporation would allow enabling “flexibility for assigning content request to different content delivery entities and minimize an increase in load” between content delivery networks and “enabling a good quality of experience for users requesting content” (Seedorf, col. 3, ll. 52-62).
Claims 5, 11 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over King et al. (U.S. Pub. No. US 2011/0214059 A1), herein referred to as King, in view of Hassan et al. (U.S. Pub. No. US 2016/0088054 A1), herein referred to as Hassan, and in further view of Wang et al. (U.S. Pub. No. US 2013/0205002 A1), herein referred to as Wang.
In regard to claim 5, King in view of Hassan do not explicitly teach, but Wang teaches the memory further comprising instructions that cause the at least one processor to perform operations to: determine a Service Level Objective (SLO) for the dataflow of the service to the device (e.g. the policy manager specifying the SLO/SLA to support the dataflow of the application for the endpoint device; FIG. 1; FIG. 3; “... the embodiments manage business critical applications, real time voice/video, and best effort traffic automatically and effectively ...” - para. [0013]; “... The flow path between the endpoints 10 may include any number or type of intermediate nodes (e.g., routers, switches, gateways, management stations, appliances, or other network devices), which facilitate passage of data between the endpoints ... The ISRs may be in communication with ASRs (Aggregated Services Router) 12 operating at the network edge ...” - para. [0018]; “... The endpoints 10 are configured to originate or terminate communications over the network. The endpoints 10 may be any device or combination of devices configured for receiving, transmitting, or receiving and transmitting traffic ...” - para. [0020]; “... The policies are set up to manage application performance and resource allocations ... Policy is set up based on SLA, target performance, bit-rate, etc. ... The policy server may include an external network policy manager that allows the network administrator to specify application classes, performance baselines per class, bandwidth usage rules, and per user SLO/SLA, etc. ...” - para. [0040]); and 
	compare the SLO to the operating metric (e.g. comparing the SLO to the application performance – para. [0037]), wherein the transformation request is transmitted at least in part based on a result of the comparison (e.g. adapting the media flow rate based on performance comparison; FIG. 3; “... The performance manager 30 is configured to measure the 
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify King in view of Hassan and further in view of Wang in order to incorporate a method to adjust the media flow rate transmitted to an endpoint device with consideration of Service Level Objective as disclosed by Wang. One of ordinary skilled in the art would have been motivated because the arts from King, Hassan and Wang disclose the features of media content deliveries over the edge computing nodes. Such incorporation would allow “for pervasive video deployment, management of application performance requirements, and effective delivery of quality of services to networked applications and users” (Wang, para. [0013]).
In regard to claim 11, King in view of Hassan do not explicitly teach, but Wang teaches further comprising instructions that cause the processing circuitry to perform operations to: determine a Service Level Objective (SLO) for the dataflow of the service to the device (e.g. the policy manager specifying the SLO/SLA to support the dataflow of the application for the endpoint device; FIG. 1; FIG. 3; “... the embodiments manage business critical applications, real time voice/video, and best effort traffic automatically and effectively ...” - para. [0013]; “... The ; and 
	compare the SLO to the operating metric (e.g. comparing the SLO to the application performance – para. [0037]), wherein the transformation request is transmitted at least in part based on a result of the comparison (e.g. adapting the media flow rate based on performance comparison; FIG. 3; “... The performance manager 30 is configured to measure the application performance and compare the performance against a performance baseline requirement (e.g., Service Level Objective (SLO), Service Level Agreement (SLA), policies). For example, the performance manager 30 may monitor application performance and measure the deviation between SLA and application performance. Performance is measured for voice, video, and other critical applications ...” - para. [0037]; “... Output from the performance manager 30 may be used by the media optimization module 36 to determine if up-speed or down-speed is needed ...” - para. [0039]).

In regard to claim 23, King in view of Hassan do not explicitly teach, but Wang teaches further comprising: determining a Service Level Objective (SLO) for the dataflow of the service to the device (e.g. the policy manager specifying the SLO/SLA to support the dataflow of the application for the endpoint device; FIG. 1; FIG. 3; “... the embodiments manage business critical applications, real time voice/video, and best effort traffic automatically and effectively ...” - para. [0013]; “... The flow path between the endpoints 10 may include any number or type of intermediate nodes (e.g., routers, switches, gateways, management stations, appliances, or other network devices), which facilitate passage of data between the endpoints ... The ISRs may be in communication with ASRs (Aggregated Services Router) 12 operating at the network edge ...” - para. [0018]; “... The endpoints 10 are configured to originate or terminate communications over the network. The endpoints 10 may be any device or combination of devices configured for receiving, transmitting, or receiving and transmitting traffic ...” - para. [0020]; “... The policies are set up to manage application performance and resource allocations ; and 
	comparing the SLO to the operating metric (e.g. comparing the SLO to the application performance – para. [0037]), wherein the transformation request is transmitted at least in part based on a result of the comparing (e.g. adapting the media flow rate based on performance comparison; FIG. 3; “... The performance manager 30 is configured to measure the application performance and compare the performance against a performance baseline requirement (e.g., Service Level Objective (SLO), Service Level Agreement (SLA), policies). For example, the performance manager 30 may monitor application performance and measure the deviation between SLA and application performance. Performance is measured for voice, video, and other critical applications ...” - para. [0037]; “... Output from the performance manager 30 may be used by the media optimization module 36 to determine if up-speed or down-speed is needed ...” - para. [0039]).
	It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to modify King in view of Hassan and further in view of Wang in order to incorporate a method to adjust the media flow rate transmitted to an endpoint device with consideration of Service Level Objective as disclosed by Wang. One of ordinary skilled in the art would have been motivated because the arts from King, Hassan and Wang disclose the features of media content deliveries over the edge computing nodes. Such incorporation would allow “for pervasive video deployment, management of application performance requirements, and .
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agarwalla et al., US 2003/0225723 A1. This reference discloses an intermediate content transcoder that provides a set of content transformations.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZONGHUA DU whose telephone number is (408)918-7596.  The examiner can normally be reached on Monday - Friday 7:30 AM - 4:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter-Anthony Pappas can be reached on (571) 272-7646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Z.D./Examiner, Art Unit 2448                                                                                                                                                                                                        
/JONATHAN A BUI/Primary Examiner, Art Unit 2448